DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to the request for continued examination (RCE) filed on 4/23/2021. Claims 1-20 are currently pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 

Regarding Step 2A-Prong 1 of the subject matter eligibility test per MPEP 2106.04, Claims 1, 8 and 15 are directed specifically to the abstract idea of managing payment/purchase of a target item by receiving from a user a wish list and a prioritization schedule containing at least one target item; receiving a recurring deposit of funds, as configured by the user; accessing data relating to the at least one target item; managing assets, determining an optimal purchase order based on conditions of the wish list and the prioritization schedule being met, determined based on the accessed data, and releasing/authorizing a portion of the recurring deposit of funds to trigger the purchase of a target item; all of which include mental processes (i.e., evaluating wish list and prioritization schedule information to make a judgement/opinion about triggering purchase of a target item) and certain methods of organizing human activities based on commercial and legal interactions (contracts, marketing, advertising and sales behavior regarding a target item purchase). Claims 2-7, 9-14, and 16-20 are directed to performing the abstract idea of claim 1, 8, and 15 with further details provided for how to perform the abstract functions defined in 1, 8, and 15, which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1, 8, or 15. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1-20 recite additional elements which are hardware or 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US 2014/0337175) in view of Beall (US 2009/0254402).
As per claim 1, Katzin teaches a method for managing an electronic payment application, the method comprising: 
	receiving, from a user, a wish list and a prioritization schedule containing at least one target item (Abstract, regarding “the UEP provides, via a user device, a product information search request; and obtains, in response to the product information search request, information on a first product for sale by a first merchant and a second product for sale by a second merchant. The UEP generates a single purchase transaction request, using the information on the first product for sale by the first merchant and the second product for sale by the second merchant. The UEP provides, via the user device, the single purchase transaction request for payment processing.”, also see para. 0070 and 0077, regarding the 
	accessing data from at least one connected database relating to the at least one target item (para. 0101, regarding “The wallet application may query the storage areas in the mobile device or elsewhere (e.g., one or more databases and/or tables remote from the mobile device) for prior transactions. The user interface may then display the results of the query such as transactions 1003. The user interface may identify 1004: a type of the transaction (e.g., previously shopped for items, bills that have been captured by camera in a snap mode, a person-to-person transfer [e.g., via social payment mechanism as described below in the discussion with reference to FIGS. 40-47], etc.); the date of the transaction; a description of the transaction, including but not limited to: a cart name, cart contents indicator, total cost, merchant(s) involved in the transaction; a link to obtain a shoptrail (explained further below in greater detail), offers relating to the transaction, and any other relevant information. In some implementation, any displayed transaction, coupon, bill, etc. may be added to a cart for (re)purchase, 1005”; para. 0127 “a merchant database to obtain product data, e.g., 1205, such as product pricing, sales tax, offers, discounts, rewards, and/or other information to process the purchase transaction”);
managing online assets using a digital portal, whereby the digital portal determines an optimal purchase order based on conditions of a wish list and a prioritization schedule being met, determined based on the accessed data, and releases a portion of the deposit of funds to trigger the electronic purchase of the at least one target item (Para. 0087, regarding “the virtual wallet may provide a 
While Katzin teaches receiving, by a digital portal, a deposit of funds, as configured by the user (para. 0140, regarding funds transfer regarding virtual wallet and the settings mode of the virtual wallet application); Katzin does not teach recurring deposit of funds; Beall teaches receiving, by a digital portal, a recurring deposit of funds, as configured by the user (para. 0038, regarding “The user then has the option to set up future or recurring deposits using recurring deposit module 64. Deposits into the account may be made periodically, and future deposits of any amount may be made in any conventional manner known in the art. For example, such deposits could result from electronic funds transfers (EFTs), cash deposits, or payroll deductions.”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Katzin with these aforementioned teachings from Beall, financing services for consumers, with the motivation to provide a more efficient (setting recurring payments at one time) funds management option to the user via setting recurring payments at one time instead of providing necessary funds each time there is a need for new funds or payment.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Beall in the method and system of Katzin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would 

As per claim 2, Katzin in view of Beall teaches a method as recited for claim 1 above. Katzin further teaches wherein the wish list further comprises: one or more target items to be purchased (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user, and provide a shipment/notification to the user”).

As per claim 4, Katzin in view of Beall teaches a method as recited for claim 1 above. Katzin further teaches wherein determining the purchase order further comprises: querying one or more connected sources; and analyzing a price trend (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user, and provide a shipment/notification to the user”).

As per claim 5, Katzin in view of Beall teaches a method as recited for claim 1 above. Katzin further teaches determining that the prioritization schedule does not match the optimal purchase order based on an indication to limit time; requesting an updated prioritization schedule; and receiving an updated prioritization schedule, wherein managing online assets is performed in accordance with the updated prioritization schedule (Para. 

As per claim 6, Katzin in view of Beall teaches a method as recited for claim 1 above. Katzin further teaches wherein the digital portal determines the purchase order based on an indication to limit time or to limit money (Para. 0087, regarding “the virtual wallet may provide a SmartBuy targeted shopping feature. For example, the user may set a target price 431 for the product 422 that the user wishes to buy. The virtual wallet may provide a real-time market watch status update 432 for the product. When the market price available for the user falls below the user's target price 431, the virtual wallet may automatically buy the product for the user, and provide a shipment/notification to the user”).

As per claim 7, Katzin in view of Beall teaches a method as recited for claim 1 above. Katzin further teaches wherein managing online assets comprises: receiving funds by the 

As per Claims 8-9 and 11-14, Claims 8-9 and 11-14 recite substantially similar limitations as Claims 1-2 and 4-7, respectively; therefore, Claims 8-9 and 11-14 are rejected with the same rationale, reasoning and/or motivation provided above for claims 1-2 and 4-7, respectively.
	As per Claim 8, Katzin further teaches one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention} (Para. 0337-350, Claims 9 and 16).

As per Claims 15-16 and 18-20, Claims 15-16 and 18-20 recite substantially similar limitations as Claims 1-2 and 4-6, respectively; therefore, Claims 15-16 and 18-20 are rejected with the same rationale, reasoning and/or motivation provided above for claims 1-2 and 4-6, respectively.
	As per Claim 15, Katzin further teaches a computer program product for managing an electronic payment application, comprising: one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method {of the invention} (Para. 0337-350, Claims 9 and 16).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US 2014/0337175) in view of Beall (US 2009/0254402) in view of Watson (US 2018/0150909).
claim 3, Katzin in view of Beall teaches a method as recited for claim 1 above. While Katzin teaches wherein the prioritization schedule further comprises: a numerical value corresponding to a desirability of an item (Para. 0087, regarding the user’ target price (i.e., numerical value)); Katzin does not teach the numerical value corresponding to a desirability of an item. 
Watson teaches wherein the prioritization schedule further comprises: a numerical value corresponding to a desirability of an item (para. 0022, regarding “Priority 116 is used to indicate the importance or priority of the different items in the user's savings account, where the user desires to be able to purchase higher priority items before lower priority items. The priority may be entered by the user, selected by the user from a drop-down menu, or assigned by the system in any suitable format. For example, the priority may be a number ranging from one to the total number of items being saved for, with each item associated with a unique number. In another example, the system may provide the user with a limited set of numbers, such as 1, 2, 3, or 4, in a drop down menu, with 1 being the highest priority and 4 being the lowest priority”).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Katzin in view of Beall with these aforementioned teachings from Watson, account management and targeted product purchases, with the motivation to enable purchase of higher priority items before lower priority items, as recited in Watson (para. 0022).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Watson in the method and system of Katzin in view of Beall, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as 

As per Claims 10 and 17, Claims 10 and 17 recite substantially similar limitations as Claim 3; therefore, Claims 10 and 17 are rejected with the same rationale, reasoning and/or motivation provided above for Claim 3.


Response to Arguments
Applicant’s arguments filed on 11/17/2020 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments for rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention is not directed to an abstract idea. Examiner respectfully disagrees.
Applicant’s claimed invention is directed to the abstract idea of mental processes (i.e., evaluating wish list and prioritization schedule information to make a judgement/opinion about triggering purchase of a target item) and certain methods of organizing human activities based on commercial and legal interactions (contracts, marketing, advertising and sales behavior regarding a target item purchase). 

Applicants argued that the claimed invention is directed to a practical application of and significantly more than the abstract idea. Examiner respectfully disagrees. 
While the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, a user device, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one 
Also note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05 (a) II.
Also note that, applicant’s claimed invention does not pertain to the fact pattern of the McRO and Bascom cases/decisions.


Applicant’s arguments are directed to the newly added/amended limitations which are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification. Further, the arguments are moot in view of new grounds of rejection regarding Beall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624